United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.W., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, MDC BROOKLYN, Brooklyn, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-212
Issued: August 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 1, 2010 appellant filed an appeal of a July 27, 2010 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
an injury in the performance of duty on January 15, 2010, as alleged.
FACTUAL HISTORY
On February 6, 2009 appellant, then a 32-year-old corrections officer, filed a recurrence
claim (Form CA-2a) alleging that on January 15, 2009 she felt a twinge in her shoulder while
1

5 U.S.C. §§ 8101-8193.

pulling open a prison door. She indicated that she was originally injured on April 10, 2008. The
employing establishment indicated that appellant had worked in a limited-duty assignment from
April 28, 2008 through January 7, 2009. Appellant stopped work on January 15, 2009. She
submitted a temporary alternative-duty position description dated April 28, 2008, a February 4,
2009 interoffice electronic mail, and April 25, 2008 and January 14, 2009 disability notes from
Dr. Andranik Khatchatrian, a Board-certified psychiatrist, which noted that appellant could
return to work with restrictions.
In a February 17, 2009 letter, OWCP advised appellant that her case would be
adjudicated as a new traumatic injury claim. In a February 24, 2009 letter, it requested that she
provide additional factual and medical evidence supporting her claim, including medical
evidence that diagnosed a condition in connection with the claimed injury.
In a March 3, 2009 statement, appellant described the circumstances surrounding her
claimed injury. She stated that on January 15, 2009 she attempted to pull the two south sally port
doors and, after several pulls, felt a twinge in her shoulder. Appellant indicated that she was
unable to pull the door open. She stated that no one was present at the time of injury, but she
was in communication with the East Control Center Officer Moffat, who told her to pull the
doors open over the intercom.
Appellant indicated that she had contacted a
Lieutenant (Lt.) Oritz by telephone within five minutes of the injury and an Officer Lawrence
was aware that she had contacted Lt. Oritz. No additional medical evidence was submitted.
By decision dated March 27, 2009, OWCP denied the claim on the basis that fact of
injury had not been established. It accepted that the event occurred as alleged, but found the
medical evidence was insufficient to establish that an injury was connected with the reported
incident.
On April 18, 2009 appellant requested a review of the written record by OWCP’s hearing
representative. She submitted additional medical evidence that included an April 17, 2009 report
from Dr. Khatchatrian who provided an impression of right shoulder sprain. Dr. Khatchatrian
noted that appellant gave a written statement that on January 14, 2009 she was working as a
correction officer pulling a heavy door and injured her right shoulder. He indicated that she was
seen on January 14, 2009 and, according to the note in her file, complained about left shoulder
pain and had an evaluation and treatment for the left shoulder.
In a June 3, 2009 report, Dr. Jeffrey Cohen, a Board-certified physiatrist, stated that both
of appellant’s shoulders were painful. He noted that she was being treated for shingles and was
not fit for duty. In a June 10, 2009 report, Dr. Cohen noted his follow-up on appellant’s left
shoulder. He stated that a May 31, 2009 magnetic resonance imaging (MRI) scan was consistent
with a tear of the supraspinatus and posterior lip of the glenoid labrum. Dr. Cohen further stated
that an arthroscopic surgery was indicated and appellant could return to light-duty work.
By decision dated July 21, 2009, OWCP’s hearing representative affirmed the March 27,
2009 decision. The hearing representative found appellant had not established which shoulder
she was claiming she injured and the medical evidence was insufficient to establish that a
medical condition was diagnosed in relation to the claimed incident.

2

On August 11, 2009 appellant requested another review of the written record. By
decision dated November 13, 2009, OWCP denied the request for review on the grounds that a
review of the written record had previously been conducted and her request could be equally
addressed by requesting reconsideration and submitting new evidence.
On June 15, 2010 appellant requested reconsideration. Duplicative copies of material
already of record were submitted along with new evidence. In an October 21, 2009 report,
Dr. Cohen provided a follow up for appellant’s left shoulder. He noted that she was not fit for
duty and she was temporarily totally disabled due to rotator cuff tear of the left shoulder and
cervical radiculopathy on the left.
In a June 8, 2010 report, Dr. Sireen Gopal, Board-certified in physiatry, noted that
appellant injured herself at work on January 15, 2009. He noted complaints of pain in the right
shoulder. An assessment of shoulder joint pain and rotator cuff syndrome was provided. In a
June 16, 2010 state workers’ compensation form, Dr. Gopal noted that he first treated appellant
on June 8, 2010. He provided the following history of injury: “while attempting to pull the two
south sally port doors open, she felt a twinge in her right shoulder.”
By decision dated July 27, 2010, OWCP denied the claim on the grounds that the medical
evidence did not discuss a relationship between the diagnosed condition and the January 15,
2009 work incident or provide any rationale to support such a relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury3 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established. A
fact of injury determination is based on two elements. First, the employee must submit sufficient
evidence to establish that he or she actually experienced the employment incident at the time,
place and in the manner alleged. Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused

2

5 U.S.C. §§ 8101-8193.

3

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
4

E.K., Docket No. 09-1827 (issued April 21, 2010).
Pendleton, 40 ECAB 1143 (1989).

3

See Steven S. Saleh, 55 ECAB 169 (2003); Elaine

a personal injury.5 An employee may establish that the employment incident occurred as alleged
but fail to show that his or her condition relates to the employment incident.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.7
ANALYSIS
OWCP accepted, and the record supports, that appellant pulled doors on January 15, 2009
as alleged. However, appellant has not met her burden of proof to establish her claim as she has
submitted insufficient medical evidence to show that the January 15, 2009 incident caused or
aggravated a diagnosed medical condition.
Appellant submitted several disability notes and an April 17, 2009 report from
Dr. Khatchatrian. In the April 17, 2009 report, Dr. Khatchatrian provided an impression of right
shoulder sprain, but he offered no opinion addressing how the January 15, 2009 accepted injury
caused her diagnosed condition. The Board has held that medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the
issue of causal relationship.8 Additionally while Dr. Khatchatrian reported the history of a
January 14, 2009 injury as provided by appellant, the current claim concerns a January 15, 2009
work incident, not a January 14, 2009 incident. To the extent the history of injury reported is
consistent with the current claim, Dr. Khatchatrian failed to provide an independent opinion
regarding causation. A physician’s report is of little probative value when it is based on a
claimant’s belief rather than the doctor’s independent judgment.9 Dr. Khatchatrian did not
address the issue of whether appellant sustained an injury at work on January 15, 2009 due to
pulling heavy doors. Thus, Dr. Khatchatrian’s reports are insufficient to establish appellant’s
claim.

5

In clear-cut traumatic injury claims where fact of injury is established and competent to cause the condition
described, such as a fall from a scaffold resulting in a broken arm, a physician’s affirmative statement is sufficient
and no rationalized opinion on causal relationship is needed. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Causal Relationship, Chapter 2.805.3d(2) (June 1995). In all other traumatic injury claims, a rationalized medical
opinion supporting causal relationship is required. Id. at Chapter 2.805.3d(3).
6

Id. See John J. Carlone, 41 ECAB 354 (1989); Shirley A. Temple, 48 ECAB 404 (1997).

7

See Gary J. Watling, 52 ECAB 278 (2001).

8

See K.W., 59 ECAB 271 (2007); Michael E. Smith, 50 ECAB 313 (1999).

9

Earl David Seale, 49 ECAB 152 (1997).

4

Several reports were submitted from Dr. Cohen concerning appellant’s left shoulder.
Dr. Cohen indicated that appellant was temporary totally disabled due to rotator cuff tear of the
left shoulder and cervical radiculopathy on the left. However, he never mentioned a history of
injury or addressed how the January 15, 2009 accepted work incident caused her diagnosed
conditions.10 Thus, Dr. Cohen’s reports are insufficient to establish appellant’s claim.
In his June 8, 2010 report, Dr. Gopal noted that appellant injured herself at work on
January 15, 2009 and accounted the history of injury in a June 16, 2010 state workers’
compensation form. He provided an assessment of shoulder joint pain and rotator cuff
syndrome. While Dr. Gopal noted in general the January 15, 2009 work incident, he never
specifically stated that this work incident caused appellant’s pain and rotator cuff syndrome and
he failed to provide a well-rationalized opinion on causal relationship. Medical reports not
containing adequate rationale on causal relationship are of diminished probative value and are
insufficient to meet an employee’s burden of proof.11 Dr. Gopal did not provide an opinion in
which he explained why pulling doors on January 15, 2009 would cause or aggravate a specific
diagnosed shoulder condition. Thus, his report is insufficient to establish appellant’s burden of
proof.
The other evidence of record, including statements of appellant, is irrelevant as it fails to
address the medical issue of causal relationship.
As appellant has not submitted any rationalized medical evidence to support her claim
that she sustained an injury causally related to the January 15, 2009 employment incident, she
has failed to meet her burden of proof to establish a claim. The Board has held that the mere fact
that a condition manifests itself during a period of employment does not raise an inference of
causal relation.12 An award of compensation may not be based on surmise, conjecture,
speculation or on the employee’s own belief of causal relation.13 Causal relationships must be
established by rationalized medical opinion evidence. Appellant failed to submit such evidence
and OWCP properly denied her claim for compensation.
On appeal, appellant’s counsel argues the medical evidence of record is sufficient to
establish that appellant suffered a right shoulder injury on January 15, 2009. For the reasons set
forth herein, the medical reports are insufficient to establish appellant’s claim. Appellant may
submit new evidence or argument with a written request for reconsideration to OWCP within one
year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through
10.607.

10

See K.W., supra note 8.

11

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

12

Daniel O. Vasquez, 57 ECAB 559 (2006).

13

D.D., 57 ECAB 734 (2006).

5

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury on January 15, 2009, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the July 27, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 16, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

